Order entered June 2, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01571-CV

                JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                              V.

                                 FRED VINCENT, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11180

                                          ORDER
       We GRANT appellants’ motion to extend time to file their brief. The brief received by

the Court is ORDERED timely filed as of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE